Citation Nr: 1003157	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-31 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder.  

2.  Entitlement to service connection for posttraumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1949 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In May 2008, the Veteran and his wife testified by 
videoconference before the undersigned Acting Veterans Law 
Judge.  A transcript of that testimony has been associated 
with the claims file.

In July 2008, the Board denied the Veteran's claim to reopen.  
The Veteran appealed to the United States Court of Appeals 
for Veterans Claims, and a Joint Motion for Remand was issued 
in August 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  June 2001 and August 2002 rating decisions denied 
entitlement to service connection for posttraumatic stress 
disorder.  In the absence of a timely appeal, those decisions 
are final.

2.  The evidence submitted since the August 2002 rating 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for posttraumatic stress disorder, and raises a 
reasonable possibility of substantiating the claim.

3.  Posttraumatic stress disorder is etiologically related to 
service.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the 
April 2002 rating decision, the criteria for reopening the 
claim for service connection for posttraumatic stress 
disorder are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  

2.  Resolving reasonable doubt in the Veteran's favor, 
posttraumatic stress disorder was incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that an 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

The Board notes that possibly due to a 1973 fire at the 
National Personnel Records Center, the only available service 
record is his DD Form 214.  In such a case, the Board has 
heightened duties to assist and in explaining the decision.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

New and Material Evidence

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 C.F.R. § 3.303.  The 
absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006). 

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2009).  If a claim has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Regardless of the RO's actions regarding reopening a 
veteran's claim, the Board must independently address the 
issue of reopening a previously denied claim.  That is, 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted); see also Barnett v. Brown, 83 F.3d 1380 (1996).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.

The appellant was denied entitlement to service connection 
for posttraumatic stress disorder in an August 2002 rating 
decision because of a lack of verification of the Veteran's 
stressor statements.  Therefore, for evidence to be new and 
material, a stressor must be described with enough detail to 
be verified.

In support of his claim to reopen, the Veteran submitted a 
package of information including, inter alia, detailed 
information about his unit and the graves registration 
operations during the Korean War.  He also included a copy of 
a letter from the Veteran to his mother, postmarked from 
Pusan, Korea in September 1950.  As this information presents 
more detailed information about a current stressor that 
previously could not be verified, it qualifies as new and 
material evidence relevant to the claim.  Thus, the Board 
reopens the claim of entitlement to service connection for 
posttraumatic stress disorder.

Service Connection

Service connection may be granted for any current disability 
for which it is shown was caused by a disease or injury 
incurred or aggravated during service.                38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The criteria to 
establish service connection for posttraumatic stress 
disorder in particular, consists of medical evidence 
establishing a diagnosis of the condition, in accordance with 
38 C.F.R. § 4.125(a); credible supporting evidence that the 
claimed in-service stressor actually occurred; and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).

A comprehensive review of relevant treatment history 
indicates that the preliminary requirement of a medical 
diagnosis of posttraumatic stress disorder has been met.  
See, e.g., December 2003 psychological report.

In adjudicating a claim for service connection for 
posttraumatic stress disorder, the evidence necessary to 
establish the incurrence of a stressor during service to 
support a claim of entitlement to service connection for 
posttraumatic stress disorder will vary depending on whether 
or not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
combat, in the absence of clear and convincing evidence to 
the contrary, occurrence of the claimed in-service stressor 
may be established by the veteran's lay testimony alone.   38 
C.F.R. § 3.304(f).  The Veteran, however, does not qualify as 
a veteran who "engaged in combat with the enemy."  His DD 
Form 214 does not contain any combat awards or notation of 
combat action, nor does the Veteran contend he engaged in 
combat. 

If VA determines that the veteran did not engage in combat 
with the enemy or that the alleged stressor is not related to 
combat, the record must contain service records or other 
evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  The veteran only needs to offer independent evidence 
of a stressful event that is sufficient to imply his personal 
exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997); 
Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Veteran has stated that he was assigned to the 378th 
Engineering Utility Detachment in Pusan, Korea from July 1950 
to September 1951.  He also has noted that he was assigned to 
the United Nations Cemetery for five days around April or May 
in 1951.

The Veteran has attributed his posttraumatic stress disorder 
to the following combat stressors: 1) participation in daily 
combat patrols outside his base in Korea, while manning a 
machine gun on an armored vehicle (but not including any 
enemy contact per his testimony at the Board hearing), to 
include the constant fear of being attacked by Korean forces; 
2) witnessing dead bodies at large graves registration areas 
in Pusan, including while installing lighting in the tents 
where the bodies were held; 3) witnessing dead and injured 
bodies and hearing "moans of dying soldiers" that were 
transported by train onto his base; and 4) exposure to a 
chlorine leak and fumes, which caused severe difficulty 
breathing and a fear of death.

In 2003, the Veteran submitted a large packet of evidence 
including his unit's history from the United States Army 
Services Center for Unit Records Research and information 
from the historian at the United States Army Quartermaster 
Center and School concerning the graves registration 
operations.

The unit information submitted by the Veteran and confirmed 
by the Joints Services Records Research Center (JSRRC) 
reveals the following: the 378th Engineer Utility Detachment 
was assigned to the 32nd Engineer Construction Group on 
September 13, 1950.  All units under the 32nd Engineer 
Construction Group left Camp Carson, Colorado during December 
28-31, 1950, for the Port of Embarkation Processing Center in 
California.  On January 4, 1951, the 378th Engineer Utility 
Detachment left the United States and arrived in Japan on 
January 18, 1951.  On February 10, 1951, the 378th Engineer 
Utility Detachment departed for Korea, arriving in the Port 
of Pusan on February 12, 1951.  On February 15, 1951, 
elements of the 32nd Engineer Construction Group began 
relocating to Andong, Korea, where the headquarters was to be 
established.  Andong, Korea is approximately 160 road miles 
north of Pusan, Korea.

The historical information of the Veteran's unit and his own 
information relating to his deployment are conflicting.  
While the Veteran notes that he deployed to Korea in July 
1950 with the 378th Engineer Utility Detachment, the unit's 
history shows that it did not even arrive in Korea until 
February 1951.  Additionally, while the Veteran notes that he 
was located at Pusan during his deployment, the unit's 
history implies that the 32nd Engineer Construction Group was 
only in Pusan for two days before it was relocated to Andong, 
160 miles north of Pusan.

Also contained in this packet, however, was a letter that the 
Veteran wrote to his mother, postmarked on September 9, 1950, 
with a return address at Pusan Logistical Command.  This is 
strong evidence that the Veteran was in Pusan in 1950.  The 
Board finds that the Veteran is most likely mistaken 
regarding the name of the unit he was assigned to when he 
deployed to Korea and that the lack of corroborating 
information from JSRRC is due to this mistake.  See also 
Board hearing transcript, p. 3 (noting that the Veteran was 
originally posted in Guam (not Colorado) before deploying to 
Korea and that he was assigned to the "United Nations 
Logistic Command" in Pusan).

As the postmarked letter places the Veteran in Pusan in the 
summer of 1950, the question becomes whether VA has received 
corroborating evidence to indicate that he was exposed to the 
stressors he described.  The information from the historian 
at the United States Army Quartermaster Center and School 
concerning the history of the graves registration operations 
provides the following information: the Eighth Army 
Quartermaster was in charge of the graves registration 
operations program, which began in Pusan.  The Eighth Army's 
first military cemetery was opened in Pusan on July 14, 1950.  
Six days later, the temporary United Nations (UN) Cemetery in 
Taejon had been overrun by North Korean forces and had to be 
closed, which exacerbated an already existing personnel 
shortage.  Combat troops could hardly be spared to dig graves 
and civilian labor was almost impossible to obtain.  Tents 
were set up as mortuaries to receive and hold bodies until 
graves could be dug and records prepared.  The Veteran 
contends that he witnessed these mortuaries upon his arrival 
in Pusan, and soon after, he was assigned to install lighting 
in the tents.  See, e.g., Board hearing transcript, p. 8-10.

The information submitted by the Veteran shows that several 
temporary cemeteries were in operation during 1950 throughout 
Korea.  Notably, the history clearly shows that Divisions set 
up tents as mortuaries to receive and hold bodies sometime 
around the end of July 1950 due to the unexpected closure of 
the temporary UN cemetery in Taejon on July 20, 1950.  A 
temporary UN Cemetery was also established during this time 
by the Second Logistical Command at Pusan.  

In early 1951, construction on a central UN Military Cemetery 
in Tanggok had begun, and the temporary cemeteries were being 
evacuated as the graves registration operations became more 
streamlined.  By the time the 378th Engineer Utility 
Detachment arrived, the cemetery issues were resolved.  This 
explains why the JSRRC could not previously establish that 
the Veteran's stressors coincided with his unit's deployment 
information.  The submission of the postmarked letter by the 
Veteran, however, confirms his location in Pusan in the 
summer of 1950-exactly at the time and place that the 
cemetery crisis occurred.  

Corroboration of every detail, including the Veteran's 
personal participation in the stressor, is not required.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  When there is an 
approximate balance in the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  The Army's 
official history of the grave registration operations shows 
that the cemetery shortage crisis occurred the summer that 
the Veteran was in Pusan.  There is no doubt that Pusan was 
involved in graves registration operations: the Eighth Army's 
first military cemetery was opened in Pusan in July 1950, a 
temporary cemetery was established in Pusan after the UN 
cemetery was overrun, and tents were set up as mortuaries to 
hold bodies until graves could be dug and records prepared.  
The emergency shortage of cemeteries and personnel was 
clearly a severe issue during this time, requiring the help 
of combat troops that "could hardly be spared."  The Board 
finds that this is sufficient evidence to verify that the 
Veteran's stressor of witnessing and working around the 
bodies of deceased soldiers occurred.

Finally, the record contains a link, established by medical 
evidence, between the Veteran's posttraumatic stress disorder 
and the verified stressor.  The psychologist's report 
submitted in December 2003 specifically relates his 
posttraumatic stress disorder to the stressor discussed 
above.  The Board finds this is sufficient to satisfy this 
element.

Therefore, all elements of a claim of entitlement to service 
connection for posttraumatic stress disorder have been met, 
and the benefit sought on appeal is granted.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for posttraumatic 
stress disorder.  Therefore, the petition to reopen is 
granted.

Entitlement to service connection for posttraumatic stress 
disorder is granted.


______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


